DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear what feature is being referenced by “the panel portion” (line 17) since a plurality of panel portions has previously been presented.  Applicant may be able to overcome this rejection by rephrasing to read --the plurality of panel portions
Claim 1 recites the limitation "the right edge side" with respect to the outer peripheral panel portion in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --right edge side--.
Claim 1 recites the limitation "the right edge side" with respect to the inner peripheral panel portion in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --right edge side--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawatase (US 8,511,710).  In regards to claims 1-8, Fukawatase discloses a front passenger seat airbag (#52; figures 6-8; other embodiments may also apply) that is folded and stored in a storage portion (airbag case #24) provided in an instrument panel (#15) provided in front of an occupant (#P) seated in a front passenger seat (#12), and is configured to inflate so as to protrude toward a vehicle rear side by flowing an inflation gas therein to protect the occupant (has the ability to so perform; figures 3, 6, 7), the front passenger seat airbag (#52) comprising:
a plurality of panel portions formed of flexible sheet bodies (figures 6-8);

an occupant protection portion (rear portion of airbag #52 facing seated occupant #P) that is provided on a rear end side when inflation has been completed, and is configured to protect the occupant (#P; figures 3, 6-8);
a cavity portion (formed by and between cutout portions #26A) that is formed at an intermediate portion between the attachment portion (front portion of airbag #52 near airbag case #24) and the occupant protection portion (rear portion of airbag #52 facing seated occupant #P) in a manner of penetrating the front passenger seat airbag (#52) substantially along a left-right direction, and is surrounded by an inflation portion (figures 6-8),
wherein at least one of a left edge side and a right edge side (both edge sides) of the occupant protection portion (rear portion of airbag #52 facing seated occupant #P) when inflation has been completed is formed with a protruding region (including projecting portions #54) protruding rearward and outward with respect to a central region (including indented portion #55; figures 6, 7; column 10, line 35-column 11, line 16),
wherein the panel portion includes:
a pair of side wall panel portions (including outer cloth #32, inner cloth #42) whose outer shape is substantially annular and that form left and right side surfaces when inflation has been completed (figures 6-8);
an outer peripheral panel portion (including exterior surface of cloth #56) that is provided on an outer peripheral surface side when inflation has been completed, and whose left 
an inner peripheral panel portion (including interior surface of cloth #56, partitioning cloth #58) that is provided on an inner peripheral surface side when inflation has been completed, and whose left edge side and the right edge side are coupled to an inner peripheral edge of each of the side wall panel portions (#32, 42; figures 6, 7),
wherein the outer peripheral panel portion (exterior surface of cloth #56) includes an occupant side panel (rear portion facing seated occupant) provided on an occupant side and a peripheral wall panel (top and bottom portions that extend forward from rear portion; figures 6, 7),
wherein at least one of upper and lower edges (both edges) of the occupant side panel (rear portion of cloth #56 facing seated occupant) is coupled to an end of the peripheral wall panel (top and bottom portions that extend forward from rear portion of cloth #56; figures 6-8),
wherein the outer peripheral panel portion (exterior surface of #56) is a concave portion such that, in a state in which at least one of the upper and lower edges coupled to the end is flatly deployed, a central portion constituting the central region (#55) is recessed with respect to a protruding side portion constituting the protruding region (#54; figures 6-8),
wherein the protruding region (#54) is formed by coupling a left edge or a right edge (both edges) of the occupant side panel (rear portion of cloth #56 facing seated occupant) to a rear edge of the corresponding side wall panel portion (#32, 42; figures 6-8),
wherein the protruding region (#54) protrudes with respect to the central region (#55; figures 6, 7);
wherein both an upper edge and a lower edge of the occupant side panel (rear portion of cloth #56 facing seated occupant) are coupled to a corresponding end of the peripheral wall panel (top and 
wherein the protruding region (#54) is formed on both left and right sides of the central region (#55; figures 6, 7);
wherein the occupant protection portion (rear portion of airbag #52 facing seated occupant #P) internally includes a tether (portioning cloth #58) that connects a vicinity of a boundary portion between the protruding region (#54) and the central region (#55) to the inner peripheral panel portion (including interior surface of cloth #56, partitioning cloth #58) on a cavity portion side (figures 6-8).
In regards to claims 9-11, Fukawatase discloses a front passenger seat airbag (#52; figures 6-8; other embodiments may also apply) that is folded and stored in a storage portion (airbag case #24) provided in an instrument panel (#15) provided in front of an occupant (#P) seated in a front passenger seat (#12), is a bag-shaped structure formed of a flexible sheet body, and is configured to inflate so as to protrude toward a vehicle rear side by flowing an inflation gas therein to protect the occupant (has the ability to so perform; figures 3, 6, 7), the front passenger seat airbag (#52) comprising:
an attachment portion (front portion of airbag #52 near airbag case #24) that is provided on a front end side when inflation has been completed and is attached to the storage portion (#24; figures 6-8);
an occupant protection portion (rear portion of airbag #52 facing seated occupant #P) that is provided on a rear end side when inflation has been completed, and is configured to protect the occupant (#P; figures 3, 6-8);
a cavity portion (formed by and between cutout portions #26A) that is formed at an intermediate portion between the attachment portion (front portion of airbag #52 near airbag case #24) and the occupant protection portion (rear portion of airbag #52 facing seated occupant #P) in a manner 
wherein the occupant protection portion (rear portion of airbag #52 facing seated occupant #P) is formed substantially along an upper-lower direction on a rear surface side when inflation has been completed (figure 6),
wherein the occupant protection portion (rear portion of airbag #52 facing seated occupant #P) is formed with a restraining recess (indented portion #55) configured to allow a head of the occupant (#P) that moves forward to enter the occupant protection portion and to restrain the head of the occupant (figures 6-8; column 10, line 35-column 11, line 16),
wherein a distal end of a recess of the restraining recess (#55) is connected to an inner peripheral surface side of the cavity portion (formed by and between cutout portions #26A; figures 6-8),
further comprising an upper side support inflation portion (including upper tube #26U) and a lower side support inflation portion (including upper tube #26L) that constitute upper and lower inflation portions around the cavity portion (formed by and between cutout portions #26A; figures 6-8),
wherein an upper end side and a lower end side of the occupant protection portion (rear portion of airbag #52 facing seated occupant #P) extend forward when inflation has been completed, and are supported by the upper side support inflation portion (#26U) and the lower side support inflation portion (#26L; figures 6, 7),
wherein the upper side support inflation portion (#26U) and the lower side support inflation portion (#26L) communicate with each other by a communication inflation portion (including header portion #26H) that constitutes a front surface side of the cavity portion (formed by and between cutout portions #26A; figures 6, 7),

wherein the lower side support inflation portion (#26L) includes a lower side support surface portion that is provided on a front end side and is supported by the instrument panel (#15) when inflation has been completed (figures 3, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase (US 8,511,710).  Fukawatase discloses the front passenger seat airbag (#52; figures 6-8; other embodiments may also apply), as set forth above, but does not disclose wherein the cavity portion (formed by and between cutout portions #26A) opens in a substantially square shape as viewed from left and right sides when inflation has been completed (figures 6, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cavity portion to be substantially square, as claimed, since such a modification would have involved a mere change in the shape of a component, which is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice.  In addition, Fukawatase teaches configurations of the airbag in which the shape of the cutout portions (#26A) may differ from that which is shown (column 12, lines 39-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags including cavities, central recesses, and protruding sides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614